NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KEVIN LOPEZ,                     )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-2103
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Manatee County; Deno G. Economou,
Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant
Public Defender, Bartow, for Appellant.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.